         Case 1:19-cv-01148-KPF Document 36 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 DAMOND BAILEY,
                                                                    DOC #:
                              Plaintiff,                            DATE FILED: 7/22/2020

                         -against-
                                                                      1:19-cv-01148-MKV
 THE CITY OF NEW YORK, NEW YORK CITY
 POLICE DEPARTMENT, NEW YORK CITY POLICE                                    ORDER
 OFFICERS JOHN DOES NUMBERS 1-6, and NEW
 YORK CITY POLICE OFFICERS JANE DOES 1-6,
 individually and in their official capacities,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On July 21, 2020, the Court held a status teleconference in this matter. Counsel for all

parties were in attendance.

       As stated at the conference, Defendants’ Motion for Summary Judgment [ECF # 23] is

DENIED without prejudice for failure to properly serve Plaintiff’s Counsel. Plaintiff’s motion to

deem that summary judgment motion as fully briefed [ECF # 29] is DENIED as moot.

       To the extent he intends to do so, Counsel for plaintiff is ordered to file his motion to

withdraw no later than July 31, 2020.



SO ORDERED.
                                                      _________________________________
Date: July 22, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
